Citation Nr: 1547628	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-24 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for residuals, shell fragment wound (SFW), left forearm, Muscle Group VII.

3.  Entitlement to an initial rating in excess of 10 percent for residuals, SFW, left thigh, Muscle Group XIV.

4.  Entitlement to an initial rating in excess of 10 percent for residual scars, SFW, right hand/thumb and right upper back.

5.  Entitlement to an initial rating in excess of 10 percent for residual scar, SFW, right face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to June 1969.  He is in receipt of the Combat Infantryman Badge (CIB) and the Purple Heart Medal, among other military citations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

All issues other than the hearing loss issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This is the first time this case has been before the undersigned. 


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is due to injury incurred during active service.  





CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Hearing Loss - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran engaged in combat with the enemy as indicated by the record, including his award of the CIB and Purple Heart.  His report of in-service acoustic trauma satisfies the in-service element of service connection.  38 U.S.C.A. § 1154(b).  

VA provided an audiology examination in March 2010.  The report of that examination documents that the Veteran has a bilateral hearing loss under the definition specified at 38 C.F.R. § 3.85.  The current disability element of service connection is met.  

The Board has considered the March 2010 audiologist's opinion that the Veteran's current hearing loss is not due to his in-service noise exposure.  It is also noted that the Veteran has reported suffering from tinnitus since service and VA has granted service connection for tinnitus.  The examiner provided an opinion that his hearing loss is not due to service because it was not shown curing service and he worked in a potentially hazardous noise environment after service.  

In his September 2010 Notice of Disagreement, the Veteran a statement received in October 2010, the Veteran contended that his employment post service was not his only exposure to hearing loss.  He stated that it was his opinion that his noise exposure during service was the beginning of his hearing loss.  The Board must take a sympathetic reading of the Veteran's statements.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Taking such a reading, the Board finds that the statement is to properly be understood as the Veteran experiencing the beginning of hearing loss symptoms contemporaneous to the in-service noise exposure, with symptoms present since that time.  It is also noted that the Veteran has reported suffering from tinnitus since service and VA has granted service connection for tinnitus.  The Board concludes that his report is as probative as the audiologist's opinion and resolves reasonable doubt in his favor.  Hence service connection for bilateral hearing loss must be granted.  Any failure on VA's part as to notice and assistance with regard to this issue is harmless error because the appeal is granted.  

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board decided the SFW ratings issues listed on the title page above in a December 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the December 2014 decision as to the SFW ratings issued listed on the title page above, and remanded the case to the Board for action consistent with the terms of the JMR.  

In the JMR, the Parties agreed that VA had not met its duty to assist the Veteran in attempting to obtain relevant records not in the custody of a Federal department or agency.  The Parties pointed out that in his March 15, 2010 VA psychiatric examination, the Veteran indicated that he sees his family doctor for medical issues and the Parties noted that the record does not evidence that there was a request by VA to the Veteran for a consent form or a request to any such private doctor for medical records.  

In this regard, although somewhat confusing because the JMR placed it in the midst of a paragraph discussing hearing loss records, the Parties stated that remand of the relevant claims is required so that VA can attempt to acquire such private records.  The Parties then switch back to discussing the hearing loss records.  Notwithstanding the drafting style of the JMR, the Board finds that to comply with the terms of the JMR it must remand this case for VA to contact the Veteran to seek out the family doctor records that are relevant to the SFW issues.  

At this point the Board must note that the additional delay caused by remanding this case could have been avoided if the Veteran's representative at the Court, knowing the basis of the JMR, had obtained the relevant family doctor records and simply mailed them in with a waiver of AOJ consideration.  But, as this has not occurred, the Board has no reasonable recourse but to remand the SFW issues, delaying the case.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative and include copies of the appropriate forms for the Veteran to complete to release information to VA.  Inform the Veteran that he should complete the form or forms as necessary so that VA can assist him in obtaining records of treatment relevant to the SFW issues.  Inform the Veteran that he may submit any such records himself and that this would expedit his appeal. 

2.  Then, make required efforts to obtain any records identified by the Veteran and associate such records with the claims file.  If no records are obtained, associate with the claims file documentation of all efforts to obtain the records, including any negative replies.  

3.  Then readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


